        Case 9:21-cv-00010-DLC Document 15 Filed 03/23/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 DEIDRE LECHOWSKI-MERCADO, and
 OWEN MERCADO,

                     Plaintiffs,
                                                        CV 21–10–M–DLC
        vs.

 SEELY SWAN HIGH SCHOOL, and                                  ORDER
 MISSOULA COUNTY PUBLIC
 SCHOOL DISTRIT, a department of
 MISSOULA COUNTY, MT,

                     Defendants.



      Before the Court is nonparty Missoula County’s Motion to Quash Subpoena

Duces Tecum-Handelman. (Doc. 9.) On February 5, 2021, the Court granted the

Plaintiffs’ request to issue a third-party subpoena to Mark Handelman. (Doc. 5 at

2.) Missoula County now moves to quash that subpoena based on privilege. (Doc.

9.) Missoula County indicates that Defendants do not oppose their motion. (Id. at

1.)

      The Court is skeptical that this motion, filed by a nonparty, is properly

before it. See DRFP, LLC v. Republica Bolivariana de Venezuela, No. 2:04-CV-

793, 2012 WL 995288, at *2 (S.D. Ohio Mar. 22, 2012). Nevertheless, since

filing, Plaintiffs have filed a document titled “Non-opposition to Motion to Quash

                                         1
        Case 9:21-cv-00010-DLC Document 15 Filed 03/23/21 Page 2 of 2



Subpoena Duces Tecum to Handelman.” (Doc. 12.) Because the parties are now

in agreement as to their intent, the Court will not elevate form over function. In

the exercise of its discretion, the Court will construe Plaintiffs’ recent filing (Doc.

12) as a motion withdrawing their request for a subpoena. Accordingly,

      IT IS ORDERED that Plaintiffs’ Motion (Doc. 12) is GRANTED. The

Court’s order granting third-party subpoenas (Doc. 5) is rescinded to the extent it

authorized a third-party subpoena under Fed. R. Civ. P. 45 to Mark Handelman,

and any subpoena already issued pursuant to that order is hereby quashed.

      IT IS FURTHER ORDERED that Missoula County’s Motion (Doc. 9) is

DENIED as moot.

      DATED this 23rd day of March, 2021.




                                           2
